Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants filing of the claim amendments, terminal disclaimers dated 07/07/2022 and affidavits dated 7/29/2022. Claims 17-18 have been cancelled. In light of the terminal disclaimers filed, the rejections of record are withdrawn. Claims 1-16 are allowed. 
				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art do not suggest or teach the currently claimed method of treating attention deficit - hyperactivity disorder (ADHD), comprising administering a therapeutically effective amount of a compound having structural Formula (1) or a pharmaceutically acceptable salt thereof, to a mammalian need of treatment.
The closest prior art Sporn (US 2008/0039529) teaches compound of formula (1) in treating depression. Choi et. al. (US 5,955,499) teaches the compound of formula (1), (beta-amino-benzenepropyl) carbamate, as a therapeutic agent for treating central nervous system disorders, including depression. Ahnaou et al. (WO 2006/133393 A1) teaches the compounds of formula | in treating excessive daytime sleepiness (EDS), a sleep wake disorder. Applicants’ in the specification have provided data with O-carbamoyl-(D)- phenylalaninol compound, in particular example 1, a behavioral experiment designed to assess behavioral performance on the reversal of a visual discrimination, example 2, to determine the influence on spontaneous activity of wild-type and homozygous mutant dopamine transporter knockout (KO) mice that bear some similarities to patients diagnosed with ADHD and example 3, for binding to the dopamine, norepinephrine and serotonin transporters and for the effects on dopamine, norepinephrine and serotonin reuptake. Applicants’ in the declaration have provided data describing the synthesis and testing of compounds ‘within the genus of Formula (1) and confirms that compounds within the claimed genus exhibit similar receptor and transporter binding characteristics to O-carbamoyl-(D)-phenylalaninol and would have been reasonably expected by one of skill in the art to exhibit similar biological activity, clinical efficacy, and safety. The claims are allowable because the prior art do not teach, disclose nor make obvious the claimed invention. Claims 1-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627